Citation Nr: 0816462	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-28 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for colon cancer due to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.

For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

The veteran alleges that he developed colon cancer as the 
result of radiation exposure while an instrument engineer 
participating in the Manhattan Project at an Oak Ridge, 
Tennessee facility.  The medical record shows that the 
veteran was treated for colon cancer after service, and a 
June 2000 private physician's statement links colon cancer to 
uranium exposure.  The private physician's statement, 
however, does not provide any evidence which independently 
confirms the appellant's claim of in-service radiation 
exposure.           

The information of record does confirm service between 
October 1944 and May 1945, with the Special Engineer 
Detachment, 9812th Technical Services Unit.  The 
documentation of record does not identify his occupational 
responsibilities.  A description of the Special Engineer 
Detachment indicates that within the unit there were numerous 
enlisted men with specialized training in scientific fields 
involved with the conduct of Oak Ridge operations.      

Unfortunately, neither the veteran's service medical nor 
personnel records, nor any predecessor form to the current DD 
Form 1141, Record of Occupational Exposure to Ionizing 
Radiation, are available for review.  If they were located at 
the National Personnel Records Center (NPRC), it is presumed 
that they are unavailable due to a 1973 fire at that agency.  
Notwithstanding the foregoing, given VA's heightened duty to 
assist in such a case, the Board finds that an additional 
attempt to secure alternative records from the NPRC is in 
order under 38 C.F.R. § 3.159 (2007).  

Finally, while VA inquiries to the U. S. Army Center for 
Health Promotion and Preventative Medicine for analysis of 
historical records of occupational radiation dosimetry to 
confirm the extent of radiation exposure, and to the 
Department of Energy's Oak Ridge, Tennessee facility both 
resulted in findings that the veteran's participation in a 
radiation risk activity could not be confirmed, the 
provisions of 38 C.F.R. § 3.311 (2007) require that this case 
be forwarded to the VA Under Secretary for Health for 
preparation of a radiation dose estimate.  The records sent 
for this purpose should include all relevant reports, 
including a June 2000 physician's statement which links the 
appellant's colon cancer to in-service uranium exposure.  See 
Hardin v. West, 11 Vet. App. 74, 79 (1998).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a copy of 
NA Form 13055 (Records Request to the 
National Archives and Records 
Administration), and inform him of the 
need to complete and return this form to 
permit an additional search for 
alternative service records.  The RO 
should request from the NPRC all available 
service records, including any predecessor 
form to the current DD Form 1141. 

2.	The veteran's claims file then must be 
forwarded to  the Under Secretary for 
Health for the preparation of a radiation 
dose estimate.  If, and only if, the 
veteran was exposed to ionizing radiation 
as a result of in-service activities, then 
the case should be referred to the Under 
Secretary for Benefits as provided by 
38 C.F.R. § 3.311(b)(1).  

3.	The RO should then review the claims 
file.  If any directive specified in this 
remand has not been implemented, 
appropriate corrective action should be 
undertaken before readjudication.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claim for entitlement to service 
connection for colon cancer due to 
ionizing radiation.  If the benefit is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  If he has any lay evidence 
which might help corroborate the nature and extent of any in-
service radiation exposure he is invited to submit that 
evidence to VA for its consideration.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

